UNITED STATES DISTRIETCOURT ROTHER DR TRIER GF NEW YORK | CAnOme\e/ MICHARUS AIRIACE &

ASSOCIATES, P.C. - 2371

ees

 

RODOLFO MONTER HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF Index #: 1:19-CV-01257-ALC

OTHERS SIMILARLY SITUATED
Plaintiff(s)
-aqainst- Date Filed:
99 THAI PLAYGROUND LLC (D/B/A THAIMEE TABLE (F/K/A NGAM) ETAL AFFIDAVIT OF SERVICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

 

That on May 14, 2019 at 01:21 PM at

C/O THAIMEE TABLE ( F/K/A NGAM)
99 3RD AVENUE
NEW YORK, NY 10003

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND FIRST
AMENDED COMPLAINT, NOTICE OF INTENTION TO ENFORCE LIMITED LIABILITY COMPANY
MEMBER LIABILITY FOR SERVICES RENDERED on MATT BRUCK, the defendant/respondent therein
named,

SUITABLE by delivering thereat a true copy/copies of each to JOSEPH SMITH a person of suitable age and discretion. Said
AGE premises is the defendant's/respondent's actual place of business within the state. He identified himself as the CO-
WORKER of the defendant/respondent.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BROWN 45 5'10 190
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at

the defendant's/respondent's actual place of business at

C/O THAIMEE TABLE ( F/K/A NGAM)
99 3RD AVENUE
NEW YORK, NY 10003

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States

. Postal Service within New York State on May 14, 2019 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

PERSON SERVED/SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

MILITARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: May 14, 2019 ~

 

Linda Forman Robin Forman Gotham Process Inc.

Notary Public, State of New York Notary Public, State of New York 299 Broadway ANDRE MEISEL
No. 01FO5031305 No. 01FO6125415 New York NY 10007 : .

Qualified in New York County Qualified in New York County License #: 1372356

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1119204*
